Case: 21-20132     Document: 00516093799          Page: 1    Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 15, 2021
                                   No. 21-20132                         Lyle W. Cayce
                                                                             Clerk

   SureShot Golf Ventures, Incorporated,

                                                            Plaintiff—Appellant,

                                       versus

   Topgolf International, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1738


   Before Jones, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          SureShot Golf Ventures, Inc. appeals the dismissal of its antitrust
   claims related to Topgolf International, Inc.’s acquisition of Protracer, a
   developer of innovative golf ball tracking technology. For the reasons set
   forth below, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20132      Document: 00516093799              Page: 2   Date Filed: 11/15/2021




                                        No. 21-20132


                                   I.     Background
          Topgolf operates golf entertainment centers in the United States and
   internationally, offering customers point-scoring golf games, food and
   beverage services, entertainment, and other amenities. SureShot formed to
   compete with Topgolf and hoped its golf entertainment centers would attract
   customers away from Topgolf, reducing Topgolf’s market share and
   “eliminating Topgolf’s ability to set a monopoly price.” SureShot invested
   significant time and resources developing its business which included
   technology from an entity called Protracer. To access the technology,
   SureShot entered into a licensing agreement (the “Frame Agreement”) with
   Protracer in April 2015. Following an initial five-year term, the Frame
   Agreement would automatically renew for another year unless either party
   gave advance notice of termination.
          Topgolf acquired Protracer in May 2016. According to SureShot,
   Topgolf acquired Protracer to foreclose the market to SureShot and other
   competitors. SureShot asserted that Topgolf was “unwilling to license the
   technology to SureShot under terms that would allow SureShot to build its
   business around the technology.” SureShot went out of business in 2016 but
   sued Topgolf for antitrust violations in 2017, arguing that Topgolf refused to
   give assurances that it would extend or renew the licensing agreement after
   expiration of the initial term. See SureShot Golf Ventures, Inc. v. Topgolf Int’l,
   Inc., No. H-17-127, 2017 WL 3658948, at *1–2 (S.D. Tex. Aug. 24, 2017),
   aff’d as modified, 754 F. App’x 235 (5th Cir. 2018) (per curiam). SureShot
   specified that when it met with Topgolf to seek assurances, a Topgolf
   executive stated: “If I was in your position, I would look for alternatives.”
   Id. at *1. Importantly, however, Topgolf did not terminate the Frame
   Agreement, nor did it give notice of its intent to do so. Nevertheless,
   SureShot asserted that under these circumstances, its financial backing
   unraveled, and its business became economically unfeasible.



                                             2
Case: 21-20132       Document: 00516093799           Page: 3   Date Filed: 11/15/2021




                                      No. 21-20132


            The district court dismissed the case, holding that SureShot’s claims
   were not ripe and that SureShot failed to plead an antitrust injury sufficient
   to confer antitrust standing because the alleged injuries were too speculative.
   Id. at *5. Concluding that SureShot’s claims were not ripe, we affirmed.
   SureShot Golf Ventures, Inc. v. Topgolf Int’l, Inc., 754 F. App’x 235, 240–41
   (5th Cir. 2018) (per curiam) (“SureShot I”), cert. denied, 139 S. Ct. 1330
   (2019) (mem.).
            SureShot filed this second action in May 2020, again alleging
   violations of §§ 1 and 2 of the Sherman Act and § 7 of the Clayton Act based
   on the theory of foreclosure and unfair competition by a monopolist. This
   action stems from the same set of facts that formed the basis of the complaint
   in SureShot I, but includes two “new” relevant facts in the pleadings,
   although they are not actually new facts. First, SureShot pleaded that the
   Frame Agreement included an automatic option to renew unless either party
   gave notice of its intent to terminate. Second, regarding the “look for
   alternatives” statement, SureShot added that when it “sought clarification
   about an extension of the license, a Topgolf executive said that no decision
   had been made.”
            Topgolf moved to dismiss for lack of jurisdiction and failure to state a
   claim.     The district court granted Topgolf’s motion, concluding that
   SureShot did not assert any additional facts demonstrating that SureShot’s
   relationship with Topgolf changed since SureShot I. Accordingly, the district
   court concluded it was bound by our ripeness holding in SureShot I. The
   district court also held that SureShot failed to allege either Article III or
   antitrust standing. SureShot timely appealed.




                                           3
Case: 21-20132         Document: 00516093799                Page: 4     Date Filed: 11/15/2021




                                             No. 21-20132


                        II.    Jurisdiction & Standard of Review
           The district court had jurisdiction over SureShot’s claims pursuant to
   28 U.S.C. §§ 1331 and 1337. We have appellate jurisdiction to review the
   district court’s final judgment under 28 U.S.C. § 1291.
           We review a Rule 12(b)(1) dismissal for lack of jurisdiction de novo.
   In re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th
   Cir. 2012).      A claim is “properly dismissed for lack of subject-matter
   jurisdiction when the court lacks the statutory or constitutional power to
   adjudicate” the claim. Id. (quotation omitted). “Lack of subject-matter
   jurisdiction may be found in the complaint alone.” Id. at 287. A motion to
   dismiss for lack of subject matter jurisdiction should be granted only if “it
   appears certain that the plaintiff cannot prove any set of facts in support of
   his claims entitling him to relief.” Id. SureShot bears the burden of
   establishing subject matter jurisdiction. See id. at 286.
                                      III.      Discussion
           SureShot is still out of business, as it was at the time of the first
   litigation, and its “new” allegations add nothing to the case. The first
   allegation is not “new” as it was in the contract all along. Importantly, no
   pleading indicates that Topgolf ever gave notice that it would terminate the
   Frame Agreement.            Indeed, the second “new” allegation actually is
   unequivocal on this point since “no decision had been made.” 1
           Under the law of the case doctrine, “we follow the prior decisions in
   a case as the law of that case.” Reeves v. AcroMed Corp., 103 F.3d 442, 448


           1
               SureShot has failed to allege any facts demonstrating that its relationship with
   Topgolf has changed at all since SureShot I. SureShot was already out of business when it
   filed its complaint in SureShot I, and nothing in the record suggests that SureShot has tried
   to use Protracer or exercise its rights under the Frame Agreement since that time.




                                                  4
Case: 21-20132         Document: 00516093799              Page: 5       Date Filed: 11/15/2021




                                          No. 21-20132


   (5th Cir. 1997) (quotation omitted). A subsequent panel will reexamine
   issues of law resolved by a prior panel opinion only if: “(i) the evidence on a
   subsequent trial was substantially different, (ii) controlling authority has
   since made a contrary decision of the law applicable to such issues, or (iii) the
   decision was clearly erroneous and would work a manifest injustice.” Id.
   (quotation omitted). None of the exceptions to the doctrine apply here.
           As explained above, there is not “substantially different” evidence
   here that matters. 2 Additionally, there has been no change in controlling
   authority and SureShot fails to show that the prior panel’s decision was
   clearly erroneous or creates manifest injustice.
           Thus, the newly pleaded allegations do not alter anything material
   from the first case. Accordingly, we remain bound by the holding of
   SureShot I dismissing this case. 3 See 754 F. App’x at 241.
           AFFIRMED.




           2
              SureShot states that, following the Topgolf-Protracer acquisition, “Topgolf
   announced that it would license Protracer only to ‘driving ranges,’ not golf entertainment
   centers,” and included a hyperlink in its complaint to the 2016 press release where Topgolf
   made this alleged announcement. This allegation does not cure SureShot’s defective
   pleadings. Even assuming arguendo that a generalized statement in a press release can be
   interpreted as an express termination of the SureShot-Protracer Frame Agreement,
   SureShot misconstrued Topgolf’s statement. According to the press release, Topgolf
   stated that it would license the technology to “driving ranges,” but it did not indicate that
   it would license the technology to driving ranges exclusively, nor did it announce that it
   would refuse to license the technology to golf entertainment centers.
           3
             Because we conclude that we are bound by our ripeness holding in SureShot I, we
   do not discuss whether SureShot has established Article III or antitrust standing.




                                                5